Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2015/0186403) in view of Garrett (US 2004/0001538).

Regarding claim 2, Srivastava teaches an apparatus to determine a reach of media for a population audience from marginal ratings, the apparatus comprising: 
memory including computer readable instructions; and a processor to execute the instructions to at least: 
(Srivastava ¶0203-¶0205 teach the use of memory, instructions, and a processor to implement the invention. Also see ¶0027, ¶0091, ¶0120.)

access 

(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. ¶0047 further teaches data for each audience member. And ¶0165 also teaches receiving data for a number of unique audience members.)

wherein for a first process iteration, the processor is to 
(i) determine a first total population audience reach estimate for the first process iteration, the first total population audience reach estimate based on (a) the marginal ratings representative of the corresponding different portions of the recorded audience exposed to the media and (b) the reach for the recorded audience of the panelist exposed to the media across the plurality of the margins.
(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. ¶0047 further teaches data for each audience member. And ¶0165 also teaches receiving data for a number of unique audience members.)

Srivastava does not explicitly teach to iteratively converge on an output estimate a reach of the media for the total population audience, the processor to (ii) evaluate an error between the first total population audience reach 

However, Garrett teaches to
iteratively converge on an output estimate of the reach of the media for the total population audience, the processor to (ii) evaluate an error between the first population audience reach estimate determined from the first process iteration and a prior second total population audience reach estimate determined from a prior second process iteration; and output the estimate of the reach for the total population audience.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. It would be obvious to one of ordinary skill in the art that when the error threshold is satisfied the current and subsequent values are closely related, and therefore either one would be appropriately determined as the reach.)

Although the applied art teaches a system that processes and filters the exposure measurements, and calculates the mean square error, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine Srivastava with Garrett, so that processes and filtering of the exposure measurements, from the applied art, can be trained according to the error convergence measurement circuit, as taught by Garrett, where termination of the iterative convergence process is executed when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold. This modification supports a reduction in power consumption, as taught by Garrett (¶0005).


determine, during the first process iteration, a first pseudo universe estimate of the total population audience based on a first pseudo universe estimate of the recorded audience corresponding to the first process iteration; 
(Srivastava ¶0164, ¶0188; teaches the universe refers to the total population of one or more selected audience categories. Where Universe estimates may be generated using surveys of a set of individuals (i.e. recorded audience), where the results of the surveys are weighted based on the characteristics of the respondents to the survey to estimate a total number of persons in the universe (i.e. population audience).)

determine the first total population audience reach estimate for the first process iteration based on the first pseudo universe estimate of the total population audience; 
(Srivastava ¶0019, ¶0171, ¶0178; teaches calculating the reach each demographic group from the universe estimates.)

determine a second pseudo universe estimate of the recorded audience; and 
(Srivastava ¶0176-¶0179, ¶0184, ¶0187, ¶0188, ¶0190; teaches determining a number of unique audience members using the universe estimate.)

execute a subsequent third process iteration when the error between the first total population audience reach estimate and the prior second total population audience reach estimate does not satisfy an error threshold.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level.)


(Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. Where since ‘p1’ and ‘p2’ are applied as known values, and therefore one does need a ‘first iteration’ to determine an initial value.)

Regarding claim 5, the combination of Srivastava, and Garrett teaches the apparatus of claim 4, wherein the processor is to initialize the first pseudo universe estimate of the recorded audience prior to the first iteration.
(Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. Where the universe estimates are collected from a database, and are used to determine a universe estimate for the demographic groups (i.e. recorded audience). Where since universe estimates are collected from a database, they are essentially known, and therefore one does not need a ‘first iteration’ to determine an initial value)

Regarding claim 6, the combination of Srivastava, and Garrett teaches the apparatus of claim 5, wherein the first pseudo universe estimate of the recorded audience is initialized with a total population size.
(Srivastava ¶0164, ¶0188; teaches the universe refers to the total population of one or more selected audience categories. Where Universe estimates may be generated using surveys of a set of individuals (i.e. recorded audience), where the results of the surveys are weighted based on the characteristics of the respondents to the survey to estimate a total number of persons in the universe.)


(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. It would be obvious to one of ordinary skill in the art that to try not terminating the process, i.e. performing another iteration, when an acceptable convergence is not reached, as Garrett teaches terminating the process when an acceptable convergence is reached.)

Regarding claim 8, the combination of Srivastava, and Garrett teaches the apparatus of claim 7, wherein the processor is to determine the estimate of the reach for the total population audience to be at least one of the first total population audience reach estimate or the prior second total population audience reach estimate when the error threshold is satisfied.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. Since, Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194 determines reach, it would be obvious to one of ordinary skill in the art that when the error threshold is satisfied the current and subsequent values are closely related, and therefore either one would be appropriately determined as the reach.)


(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. It would be obvious to one of ordinary skill in the art that to try not terminating the process, i.e. performing another iteration, when an acceptable convergence is not reached, as Garrett teaches terminating the process when an acceptable convergence is reached.)

Regarding claim 14, Srivastava teaches a method to determine reach of media from marginal ratings, the method comprising: 
accessing 
(i) marginal ratings for a plurality of margins, the margins representative of corresponding different portions of a recorded audience of panelist exposed to media, (ii) marginal ratings provided by a media provider for a population audience of the media, and (iii) a first reach of the media for the recorded audience of the panelists exposed to the media across the plurality of margins; 
(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. ¶0047 further teaches data for each audience member. And ¶0165 also teaches receiving data for a number of unique audience members.)


(i) determining a first population audience reach estimate for the first process iteration, the first population audience reach estimate based on (a) the marginal ratings representative of the corresponding different portions of the recorded audience exposed to the media and (b) the reach for the recorded audience of the panelists exposed to the media across the plurality of the margins.
(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. ¶0047 further teaches data for each audience member. And ¶0165 also teaches receiving data for a number of unique audience members.)

Srivastava does not explicitly teach iteratively converging on an output estimate of a reach of the media for the population audience, wherein the iterative converging includes: (ii) evaluating an error between the first population audience reach estimate determined from the first process iteration and a prior second population audience reach estimate determined from a prior second process iteration; and outputting the estimate of the reach for the population audience.

However, Garrett teaches
iteratively converging on an output estimate of a reach of the media for the population audience, wherein the iterative converging includes: (ii) evaluating an error between the first population audience reach estimate determined from the first process iteration and a prior second population audience reach estimate determined from a prior second process iteration; and outputting the estimate of the reach for the population audience.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error 

Although the applied art teaches a system that processes and filters the exposure measurements, and calculates the mean square error, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine Srivastava with Garrett, so that processes and filtering of the exposure measurements, from the applied art, can be trained according to the error convergence measurement circuit, as taught by Garrett, where termination of the iterative convergence process is executed when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold. This modification supports a reduction in power consumption, as taught by Garrett (¶0005).

Regarding claim 15, the combination of Srivastava, and Garrett teaches the method of claim 14, wherein iteratively estimating the reach for the population audience includes: 
determining, during the first process iteration, a first pseudo universe estimate of the population audience based on a first pseudo universe estimate of the recorded audience corresponding to the first process iteration; 
(Srivastava ¶0164, ¶0188; teaches the universe refers to the total population of one or more selected audience categories. Where Universe estimates may be generated using surveys of a set of individuals (i.e. recorded audience), where the results of the surveys are weighted based on the characteristics of the respondents to the survey to estimate a total number of persons in the universe (i.e. population audience).)

determining the first population audience reach estimate for the first process iteration based on the first pseudo universe estimate of the population audience; 
(Srivastava ¶0019, ¶0171, ¶0178; teaches calculating the reach each demographic group from the universe estimates.)

determining a second pseudo universe estimate of the recorded audience; and 
(Srivastava ¶0176-¶0179, ¶0184, ¶0187, ¶0188, ¶0190; teaches determining a number of unique audience members using the universe estimate.)

executing a subsequent third process iteration when the error between the first population audience reach estimate and the prior second population audience reach estimate does not satisfy an error threshold.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level.)

Regarding claim 16, the combination of Srivastava, and Garrett teaches the method of claim 15, further including initializing the estimate of the reach for the population audience reach prior to the first iteration.
(Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. Where since ‘p1’ and ‘p2’ are applied as known values, and therefore one does need a ‘first iteration’ to determine an initial value.)

Regarding claim 17, the combination of Srivastava, and Garrett teaches the method of claim 16, further including initializing the first pseudo universe estimate of the recorded audience prior to the first iteration.
(Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the 

Regarding claim 18, the combination of Srivastava, and Garrett teaches the method of claim 17, wherein the first pseudo universe estimate of the recorded audience is initialized with a total population size.
(Srivastava ¶0164, ¶0188; teaches the universe refers to the total population of one or more selected audience categories. Where Universe estimates may be generated using surveys of a set of individuals (i.e. recorded audience), where the results of the surveys are weighted based on the characteristics of the respondents to the survey to estimate a total number of persons in the universe.)

Regarding claim 19, the combination of Srivastava, and Garrett teaches the method of claim 17, further including executing the subsequent third process iteration when a second error corresponding to a comparison of the second pseudo universe of the recorded audience and the first pseudo universe of the recorded audience does not satisfy the error threshold.
(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. It would be obvious to one of ordinary skill in the art that to try not terminating the process, i.e. performing another iteration, when an acceptable convergence is not reached, as Garrett teaches terminating the process when an acceptable convergence is reached.)


(Garrett ¶0006, ¶0007; teaches an error convergence measurement circuit that determines convergence of a filter and provides selectable accuracy for termination of the training process and includes a terminating component that is configured to terminate an iterative convergence process when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold, where the percentage change in the mean square error is measured to determine convergence and the process is terminated upon reaching an acceptable convergence level. Since, Srivastava ¶0047, ¶0048, ¶0052, ¶0164, ¶0194 determines reach, it would be obvious to one of ordinary skill in the art that when the error threshold is satisfied the current and subsequent values are closely related, and therefore either one would be appropriately determined as the reach.)

Regarding claim 21, Srivastava teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least: 
(Srivastava ¶0027, ¶0091, ¶0120; a computer readable storage medium comprising instructions)

access 
(i) marginal ratings for a plurality of margins, the margins representative of corresponding different portions of a recorded audience of panelists exposed to media, (ii) marginal ratings provided by a media provider for a population audience of the media, and (iii) a first reach of the media for the recorded audience of the panelists exposed to the media across the plurality of margins; 
(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. 

wherein for a first process iteration includes
(i) determining a first population audience reach estimate for the first process iteration, the first population audience reach estimate based on (a) the marginal ratings representative of the corresponding different portions of the recorded audience exposed to the media and (b) the reach for the recorded audience of the panelists exposed to the media across the plurality of the margins.
(Srivastava ¶0045, ¶0046; teaches collecting impression information. Where ¶0047, ¶0048 teach using the collected information to perform a calculation. ¶0047, ¶0048, ¶0052; teaches an audience (i.e. population audience), and an audience member (i.e. recorded audience). Where ‘p1’ in equation 1 is the marginal probability of exposure to a first media entity, and ‘p2’ in equation 1 is the marginal probability of exposure to a second media entity.  Where the probabilities ‘p1’ and ‘p2’ are synonymous with the reach of the first and second media entities. ¶0047 further teaches data for each audience member. And ¶0165 also teaches receiving data for a number of unique audience members.)

Srivastava does not explicitly teach to iteratively converge on an output estimate of a reach of the media for the population audience, wherein the iterative converging includes (ii) evaluating an error between the first population audience reach estimate determined from the first process iteration and a prior second population audience reach estimate determined from a prior second process iteration; and output the estimate of the reach for the population audience.

However, Garrett teaches to
iteratively converge on an output estimate of a reach of the media for the population audience, wherein the iterative converging includes (ii) evaluating an error between the first population audience reach estimate determined from the first process iteration and a prior second population audience reach estimate determined from a prior second process iteration; and output the estimate of the reach for the population audience.


Although the applied art teaches a system that processes and filters the exposure measurements, and calculates the mean square error, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine Srivastava with Garrett, so that processes and filtering of the exposure measurements, from the applied art, can be trained according to the error convergence measurement circuit, as taught by Garrett, where termination of the iterative convergence process is executed when the percentage difference in the error between the previous iteration and a present iteration is less than a predetermined threshold. This modification supports a reduction in power consumption, as taught by Garrett (¶0005).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 2015/0186403) in view of Garrett (US 2004/0001538) in view of Oliver et al. (US 2013/0198125).

Regarding claim 9, the combination of Srivastava and Garrett teaches the apparatus of claim 3. 

The combination of Srivastava and Garrett does not explicitly teach wherein the reach for the total population audience is a reach across two or more time intervals corresponding to the marginal ratings for the total population audience.


(Oliver ¶0113, ¶0016, ¶0118; teaches the presence of the Poisson condition, where one of ordinary skill in the art recognizes that the Poisson condition includes successes in two disjointed time intervals.).

Although the applied art teaches reach across a duration, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of the applied art with the teachings from Oliver, so that reach, from the applied art, can be determined across multiple time intervals, as taught by Oliver. This modification accounts for using the Poisson condition to represent a scenario in which members of a demographic group have less than a threshold likelihood of success, as taught by Oliver (¶0112).

Regarding claim 10, the combination of Srivastava, Garrett, and Oliver teaches the apparatus of claim 9, wherein: the second pseudo universe estimate of the recorded audience is based on an assumed independence among the marginal ratings for the recorded audience; and the first pseudo universe estimate of the total population audience is based on an assumed independence among the marginal ratings for the total population audience.
(Srivastava ¶0188; teaches the independence of the estimates and panel data.)

Regarding claim 11, the combination of Srivastava, Garrett, and Oliver teaches the apparatus of claim 10, wherein the processor is to execute the first process iteration and the subsequent third iteration to converge on the estimate of the reach for the total population audience corresponding to a deduplicated number of persons exposed to media across the time intervals.
(Srivastava ¶0182, ¶0198; teaches deduplicating the reach.)

Regarding claim 12, the combination of Srivastava, Garrett, and Oliver teaches the apparatus of claim 11, wherein the time intervals are quarter hours.
(Oliver ¶0160; teaches reporting over a selected hour, or any other reporting period. It would be obvious to one of ordinary skill in the art that quarter hours would be within an acceptable reporting period.).

Response to Amendments/Arguments
Applicant: Remarks page 8-9: 103 Rejections
Srivastava nor Garrett suggest marginal ratings representative of corresponding different portions of a recorded audience of panelist exposed to media, as presented in the amended claims.
Examiner: Srivastava suggest applicant’s amended limitation as it teaches in ¶0047 further teaches data for each audience member, and in ¶0165 it also teaches receiving data for a number of unique audience members. Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426 




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426